USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: 2/27/2020

 

 

VICTORIA I. BRIGHTMAN,

Plaintiff,
18-cv-4932 (LJL)
-v-
ORDER
1199 SETU HEALTH CARE EMPLOYEES PENSION
FUND ET AL,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

The Court is in receipt of the parties’ status letter (Dkt. No. 46) and Plaintiff's request for
a briefing schedule. The Court’s Individual Practices in Civil Cases permit parties to agree upon
a briefing schedule for motions, so long as the parties disclose that schedule to the Court in a
letter accompanying the initial motion. See Paragraph 2(I) of Individual Practices in Civil Cases,
available at https://nysd.uscourts.gov/hon-lewis-j-liman.

Accordingly, IT IS HEREBY ORDERED that Plaintiff may make its motion on a
schedule agreed by the parties or, in the absence of such agreement, on the schedule set forth in
Local Civil Rule 6.1.

a
Dated: February 27, 2020 ; ;

New York, New York LEWIS J. LIMAN
United States District Judge

 
